Citation Nr: 1122826	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  06-19 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for fatigue due to undiagnosed illness.

2.  Entitlement to a compensable rating for fever and chills due to undiagnosed illness.

3.  Entitlement to service connection for neuropathy of the lower extremities, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to September 1967, and from January to June 1991.  He served in the Southwest Asia theater of operations from January 29 to May 19, 1991.  See 38 C.F.R. §§ 3.2 (i), 3.317 (d).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision by the RO.  The Board remanded the case for additional development in July 2008.

In August 2008, the Veteran submitted a statement wherein he asserted, in essence, that he suffered from multiple disabilities as a result of his service in the Persian Gulf, including sleep apnea, restless leg syndrome, thyroid disease, gastroesophageal reflux disease, irritable bowel syndrome, fibromyalgia, hypertension, intestinal swelling, numbness of the arms and hands, cramping hands, growths on the palms of his hands, and growths on his neck, back, and feet.  He also suggested that his service-connected disabilities (other than posttraumatic stress disorder (PTSD), which is evaluated as 100 percent disabling) had increased in severity.  Inasmuch as these matters have not been developed for appellate review, the Board does not have jurisdiction to consider them, and they are referred to the agency of original jurisdiction (AOJ) for appropriate action.

For the reasons set forth below, the matters presently on appeal are being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

When this case was remanded in July 2008, the Board requested, among other things, that the Veteran be notified of the information and evidence necessary to substantiate his claim for service connection for neuropathy of the lower extremities as due to undiagnosed illness.  The record reflects that the AOJ sent the Veteran a new notice letter later that same month.  

The Veteran has asked that all of the records of his VA treatment be associated with his claims file for review.  It does not appear that that has been accomplished.  Specifically, the claims file does not contain any records of VA treatment dated between September 1999 and July 2001, or after March 12, 2010.  Nor does it contain records of a cognitive assessment the Veteran reportedly underwent at the VA Medical Center (VAMC) in Wilkes-Barre, Pennsylvania, in August 1994.  See 38 C.F.R. § 4.88b, Diagnostic Code 6354 (2010) (reflecting that chronic fatigue is evaluated, in part, on the basis of associated cognitive impairment).  In a July 2001 VA outpatient treatment record, it was indicated that this was the Veteran's first visit to that facility, as he had previously received his care at the Allentown VA.  The examiner noted that she was unable to access those records.   Inasmuch as these "missing" records could bear on the outcome of the Veteran's claims, efforts should be made to obtain them.  See 38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2010).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  Efforts should also be made to obtain relevant records of treatment from Morristown Memorial Hospital, referenced in other evidence of record, and, in light of the Veteran's statements with respect to in-service exposure to various toxins, to procure a complete copy of his service personnel record.

The Veteran was last examined for purposes of evaluating the severity of his service-connected fatigue, fever, and chills in 2005.  In a statement dated in August 2008, he indicated that his disabilities had progressively worsened.  Further, there is now evidence of apparently abnormal liver function on testing in December 2008 and February 2009, as well as evidence of a fatty liver.  See 38 C.F.R. § 4.88b, Diagnostic Code 6308 (2010) (reflecting that disabilities manifested by relapsing fever is evaluated, in part, on the basis of liver damage).  Questions with respect to the etiology of the neuropathy of the Veteran's lower extremities, and his current complaints of fatigue, fever, and chills, also need to be addressed, inasmuch as there is evidence in the claims file which suggests that those problems may be attributable to a known clinical diagnosis (e.g., Hashimoto's thyroiditis).  A new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also 38 C.F.R. § 3.327(a) (2010) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide a release for relevant records of treatment in the possession of Morristown Memorial Hospital, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any additional evidence received must be associated with the claims file.

3.  Ask the service department to provide a complete copy of the Veteran's service personnel record.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, must be associated with the claims file.

4.  Take action to ensure that all relevant records of the Veteran's treatment at the VAMC in Wilkes-Barre, Pennsylvania and the Community Based Outpatient Clinic (CBOC) in Allentown, Pennsylvania are associated with the claims file, including, but limited to, any records of a cognitive assessment he reportedly underwent at either facility in August 1994, and any records dated from September 1999 to July 2001.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, must be associated with the claims file.

5.  Take action to ensure that all relevant records of the Veteran's treatment at the VAMCs in Lyons and East Orange, New Jersey are associated with the claims file, to include all relevant records dated between September 1999 and July 2001, and after March 12, 2010.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, must be associated with the claims file.

6.  After all of the foregoing development has been completed, arrange to have the Veteran scheduled for a medical examination for purposes of obtaining an opinion as to the likely etiology of the neuropathy of his lower extremities, and an opinion as to the etiology and severity of his service-connected fatigue, fever, and chills.  After examining the appellant, reviewing the claims file, and performing any testing deemed necessary, the physician should provide an opinion with respect to each of the following questions:

a.  Is it at least as likely as not (i.e., is it at least 50 percent probable) that the neuropathy of the Veteran's lower extremities, objectively noted in November 2004, is due to an undiagnosed illness?  Or is it more likely than not (i.e., more than 50 percent probable) that the neuropathy can be attributed to a known diagnostic entity (or entities)?  Please discuss the significance, if any, of the fact that the Veteran has been diagnosed with Hashimoto's thyroiditis and chronic venous insufficiency of the lower extremities.

b.  If it is more likely than not that the neuropathy of the Veteran's lower extremities can be attributed to a known diagnostic entity (or entities), is it at least as likely as not that the known diagnostic entity (or entities) is (are) related to the Veteran's period(s) of military service?  Please discuss the significance, if any, of the facts that the Veteran received several immunizations in January 1991, prior to his deployment to Southwest Asia; evidence from the Department of Defense, dated in July 1997, to the effect that the Veteran may have been exposed to a very low level of nerve agents (sarin and cyclosarin) during service; and the Veteran's statements with respect to being exposed to smoke from oil fires and taking prophylactic medication to protect against possible SCUD attacks.

c.  Is it at least as likely as not that the fatigue, fever, and chills of which the Veteran's currently complains (i.e., since November 2004, when he filed his claim for increase) are due to an undiagnosed illness?  Or is it more likely that one or more of those complaints since November 2004 (or before) can be attributed to a known diagnostic entity (or entities)?  Please discuss the significance, if any, of the fact that the Veteran has been diagnosed with Hashimoto's thyroiditis, obstructive sleep apnea, obesity, and PTSD.  Please also discuss the reports of a March and July 2005 VA examinations wherein it was concluded, in effect, that the Veteran's symptoms "could" be attributed to hypothyroidism.

d.  If it is more likely than not that the Veteran's complaints of fatigue, fever, and/or chills can be attributed to a known diagnostic entity (or entities), is it at least as likely as not that the known diagnostic entity (or entities) is (are) related to the Veteran's period(s) of military service.  As with the aforementioned question, please discuss the significance, if any, of the facts that the Veteran received several immunizations in January 1991, prior to his deployment to Southwest Asia; evidence from the Department of Defense, dated in July 1997, to the effect that the Veteran may have been exposed to a very low level of nerve agents (sarin and cyclosarin) during service; and the Veteran's statements with respect to being exposed to smoke from oil fires and taking prophylactic medication to protect against possible SCUD attacks.

e.  Is it at least as likely as not that the Veteran suffers from liver or spleen damage, or disability of the central nervous system, as a result of the fever and chills for which he is service connected?  Please discuss the significance, if any, of the evidence showing that he had apparently abnormal liver function on testing in December 2008 (49) and February 2009 (48), and the evidence showing that he has a fatty liver.  Please also discuss the report from one of the Veteran's private physicians, Dr. Kolpan, dated in January 2007, which appears to detail a history of what was described there as alcohol abuse.  If the Veteran suffers from liver or spleen damage, or disability of the central nervous system, as a result of the fever and chills for which he is service connected, please provide a full description of the resulting disabling effects.

f.  Do the signs and symptoms of the Veteran's fatigue (aside from cognitive impairment, which is already being compensated as a symptom of PTSD) wax or wane, or are they nearly constant?  Are the signs and symptoms incapacitating?  That is to say, do they require bed rest and treatment by a physician?  If so, approximately how many weeks per year does that occur?  In your estimation, do the signs and symptoms of the Veteran's fatigue restrict his routine daily activities by (i) less than 25 percent, (ii) between 25 and 50 percent, (iii) between 50 and 75 percent, or (iv) more than 75 percent of the pre-illness level?  Do the signs and symptoms of his fatigue occasionally preclude self-care?

If consultation with other physicians or specialists is deemed necessary in order to provide the requested information, that should be accomplished.  A complete rationale for all opinions must be provided.

7.  Thereafter, take adjudicatory action on the claims here in question.  If any benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC should contain, among other things, a citation to, and summary of, any additional diagnostic codes deemed applicable.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2010).

